Citation Nr: 0929796	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractures of the proximal end of the left tibia (left knee 
disability), rated 20 percent disabling, prior to June 1, 
2006.

2.  Entitlement to an increased evaluation for residuals of a 
total left knee arthroplasty, evaluated as 30 percent 
disabling, from September 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from  March 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

In March 2009, the Veteran testified at a Travel Board before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The issue of entitlement to an increased evaluation for 
residuals of fractures of the proximal end of the left tibia 
(left knee disability), rated 20 percent disabling, prior to 
June 1, 2006, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

FINDING OF FACT

From September 1, 2007, the Veteran's service-connected left 
knee disability has been manifested by complaints of pain and 
weakness; objectively, the clinical evidence reveals an 
antalgic gait, no instability, and range of motion no less 
than 90 degrees of flexion and 10 degrees of extension, with 
no additional loss of range of motion due to flare-ups, 
repetitive use, weakness, excessive fatigability, lack of 
endurance, or incoordination. 




CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for residuals of a total left knee arthroplasty, from 
September 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.3, 4.7, Diagnostic Codes 5055, 5256, 5261, 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the present case, VA correspondence, dated in May 2008 and 
September 2008, informed the Veteran of what evidence was 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  In addition, the 
correspondence informed the Veteran of the requirements for 
determining a disability rating and effective date.  The 
correspondence informed the Veteran of the requirement for 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that the 
worsening has on the claimant's employment and daily life.  
The correspondence also set forth the relevant diagnostic 
codes for the disability at issue and provided all possible 
ratings under the applicable diagnostic codes, thereby 
complying with the Court's decision in Vazquez-Flores, supra.

In Pelegrini, supra., the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior 
to an initial unfavorable agency of original jurisdiction 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
The case was readjudicated thereafter, and the Veteran has 
not been prejudiced thereby.  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, to include testimony at a Travel Board 
hearing, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and reports of 
post-service private and VA treatment and examinations.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, to include his testimony 
at a March 2009 Travel Board hearing.  The Board has 
carefully reviewed his statements and the medical evidence, 
and concludes that there has been no identification of 
further available evidence not already of record. 

A VA examination with respect to the issue on appeal was 
obtained in May 2008.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is more than adequate, as it is 
predicated on a full reading of the Veteran's VA medical 
records and an examination of the Veteran.  It considers all 
of the pertinent evidence of record, to include x-rays of the 
Veteran's left knee, and the range of motion of the knee.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Legal criteria

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2007), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

By a rating decision in January 1968, service connection was 
established for residuals of fractures of the proximal end of 
the left tibia (left knee disability), and a 10 percent 
rating was assigned.  An April 1997 rating decision increased 
the rating for the left knee disability to 20 percent, 
effective November 18, 1996. 

On June 1, 2006, the Veteran underwent a total left knee 
arthroplasty.  Following receipt of the Veteran's June 5, 
2006 increased rating claim, to include for a temporary total 
convalescence rating, a rating decision in September 2006 
assigned a temporary total (100 percent) rating, under 
38 C.F.R. § 4.30, effective from June 1, 2006.  In addition, 
the rating decision assigned a 30 percent rating, effective 
from July 1, 2007.

By a rating decision in December 2006, the temporary total 
(100 percent) rating was extended through August 31, 2007, 
based on surgical or other treatment necessitating 
convalescence.  The 30 percent evaluation was assigned 
effective from September 1, 2007. 

The disability at issue is currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5055 for knee replacement 
(prosthesis).  DC 5055 provides for assignment of a 100 
percent rating for one year following implantation of a 
prosthesis.  A 60 percent evaluation is assigned for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to DCs 5256, 5261, or 5262.  
The minimum rating under DC 5055 is 30 percent.  

The Veteran avers that he is entitled to a 60 percent 
evaluation.  Although, the Veteran has testified that he 
experiences pain on motion, the competent and credible 
evidence of record does not reflect chronic severe painful 
motion or weakness which would warrant a 60 percent 
evaluation.  

The Veteran testified at the March 2009 Travel Board hearing 
that his knee pain is typically a 5 out of 10, although there 
are times when it is a 10, with 10 being the worst.  He also 
testified that he has pain and weakness when he walks for any 
distance, depending in part on whether he is walking uphill, 
and that the pain and weakness varies.  He noted that he 
experiences pain when going up steps, and that it feels like 
somebody is "stabbing him with a knife" as soon as he puts 
weight on the knee.  The Veteran noted that if he tried to 
use his knee to any extent, it would be painful.  Although, 
the Veteran noted that he takes Salicylate for his knee when 
he feels that it is swelling, he did not aver that he takes 
any other medication for pain.

The Veteran further testified that he previously worked at a 
body shop but had to retire early from that job at age 62 
because of pain in his knee.  The Board notes that the 
documents of record establish that the Veteran retired from 
his job prior to his left knee arthroplasty.

The evidence of record includes a June 2007 VA orthopedic 
note which reflects that the Veteran reported he was 
satisfied with his left knee total knee arthroplasty.  His 
activity level was noted to be semi-sedentary with walking 
around the community.  His pain was listed as a "2" and 
described as mild or occasional while walking and on stairs.  
It was noted that he walks up stairs without using a rail and 
down stairs using a rail.  The record reflects that the 
Veteran reported that his knee was very stable, which it was 
not before surgery.  X-rays showed a normal well aligned 
total knee, no progressive radiolucencies, and no obvious 
abnormality.  The diagnosis was normal progression status 
post total knee arthroplasty.  The report further reflects 
that the Veteran noted that he continued to have mild pain 
and was disappointed in his range of motion, but that he was 
walking 18 holes of golf. 

An October 2007 VA progress note reflects that the Veteran 
reported that his knee was still painful after exercising.  
He was encouraged to take Tylenol and to use ice on his knee.  

A November 2007 private medical clinic note reflects that the 
Veteran reported he was able to walk, that he played golf, 
and that although he used a cart on many occasions, he was 
able to walk a portion of the golf course.  He was described 
as "a little bit disabled as far as his walking is 
concerned."  Physical examination revealed that he flexed 
the right knee to "about 95 degrees."  McMurray's sign was 
virtually negative, and there was no evidence of an abnormal 
drawer sign.  The assessment included mild atrophy of the 
left quadriceps making the knee slightly weaker.

A May 2008 VA examination report reflects that the Veteran 
did not need an assistive device for walking, and that he 
reported that walking was fine, but stairs were painful with 
a jolt of pain in the Veteran's lateral knee.  The report 
further reflects that the Veteran reported that he was unable 
to kneel and could not feel his anterior knee.  He indicated 
that he played golf, resting after each two holes, and that 
he could complete 9 holes.  The Veteran reported being unable 
to stand for more than a few minutes, and able to walk more 
than 1/4 mile, but less than 1 mile.  It was noted that there 
was no deformity, no giving way, no inflammation, no 
instability, and no stiffness.  There was pain with pressure 
on the medial joint, weakness, and flare-ups.  Pain was 
characterized as moderate when walking stairs.  The Veteran's 
reported impression of the extent of effect on his limitation 
of motion or other functional impairment was a need to rest 
of 5 to 10 minutes.

Upon clinical evaluation of the left knee, the May 2008 VA 
examiner reported that the Veteran had an antalgic gait, 
tenderness in the medial patellar region, and mild effusion.  
There was no edema, no redness, no heat, no inflammation, no 
abnormal movement, no instability, and no guarding of 
movement.  There was a scar over the dorsum of the knee which 
was nontender, nonadherent, and nonlimiting.  There was 
slight depression on a longer scar proximal to the patella, 
with some hyperpigmentation of that scar.

Range of motion of the left knee was flexion to 90 degrees.  
Extension was to 10 degrees.  There was no additional range 
of motion loss due to pain.  With regard to DeLuca 
requirements, the examiner noted there was no additional 
functional limitations of the knee, including no additional 
loss of range of motion, during flare-ups, or secondary to 
repetitive use of the joint times three repetitions, painful 
motion, weakness, excessive fatigability, lack of endurance, 
or incoordination.  

The McMurray test was normal.  The medial and lateral 
collateral ligament testing was normal.  The drawer test and 
Lachman's test were negative.  The report reflects the 
effects on the Veteran's daily life were mild with regard to 
chores, shopping, exercise, and dressing; the effects were 
moderate with regard to recreation and bathing.  The 
disability did not affect traveling, feeding, toileting, or 
grooming, but did prevent sports.  The report reflects that 
the Veteran reported he had to give up tub baths, hunting, 
and bowling.  

The evidence of record also includes a May 2008 Orthopedic 
surgery outpatient note.  The note reflects that the Veteran 
reported mild or occasional pain.  His walking was described 
as unlimited, but it was reported that he needed a rail to go 
down stairs.  The record reflects that the Veteran reported 
that his knee was very stable.  The record further reflects 
that the Veteran continued to have a limited range of motion 
with restriction of both flexion and extension.  The examiner 
noted that "[o]verall this does not have any major effect on 
his result.  He walks up to a mile for exercise and is able 
to walk 9 holes [of golf] with a little rest.  He is stable 
on uneven ground.  He has mild effusion which is probably 
from the several surgical procedures he had on the knee.  The 
knee remains stable and he is satisfied with his activity 
level."  He was to return to the clinic in one year.  A 
radiologist report of an x-ray of the left knee reflects an 
impression of stable knee arthroplasty.  No evidence of 
infection or loosening was seen.

As noted above, chronic residuals consisting of severe 
painful motion or weakness would warrant a 60 percent 
evaluation; however, the Veteran's pain and weakness has not 
been shown by competent and credible evidence to be chronic 
or severe.  Rather, the pain has been described as mild, 
moderate, and occasional.  The Veteran has classified the 
pain level as a 2, a 5, and sometimes a 10, out of 10.  
Although, there is some weakness, it is noted that the 
Veteran can still walk without the assistance of any device, 
and can walk between 1/4 of a mile to a mile.  

DC 5055 provides for rating by analogy to DC 5256, 5261, or 
5262 when the Veteran has intermediate degrees of residual 
weakness, pain, or limitation of motion.  Under DC 5256, a 40 
percent evaluation is warranted for ankylosis of the knee in 
flexion at an angle between 10 degrees and 20 degrees; a 50 
percent evaluation is warranted for ankylosis in flexion at 
an angle between 20 degrees and 45 degrees; and a 60 percent 
evaluation is warranted for extremely unfavorable ankylosis 
of the knee in flexion at an angle of 45 degrees or more.  

Although, the Veteran avers that he cannot kneel, and that 
his left knee does not bend enough to go down steps, the May 
2008 VA examination report reflects that the Veteran has 
flexion to 90 degrees; therefore, a higher rating is not 
warranted under DC 5256.  The Board notes that a private 
November 2007 medical report reflects 5-10 percent flexion, 
but also notes he can flex to 95 degrees.  The Board finds 
that the report of 5-10 percent flexion is not credible based 
on the record of evidence as a whole.

Under DC 5261, a 40 percent evaluation is warranted when leg 
extension is limited to 30 degrees, a 50 percent evaluation 
is warranted when extension is limited to 25 degrees.  The 
November 2007 private medical record reflects slight loss of 
extension.  As noted above, the May 2008 VA examination 
report reflects extension is limited to 10 degrees, which 
only warrants a 10 percent evaluation under DC 5261.  

Under DC 5262, for impairment of the tibia and fibula, a 40 
percent evaluation is warranted when there is nonunion, with 
loose motion, requiring a brace.  As noted above, the Veteran 
does not require a brace or any assistance device.  
Additionally, there has been no X-ray demonstration of 
nonunion of the tibia.

The Board has considered other knee-related diagnostic codes 
to determine if any would result in higher or additional 
separate rating than that already assigned, but finds none.  
In this regard, the Board notes that the Veteran testified 
that he has instability of the knee; however, the clinical 
evidence of record reflects a stable left knee.  Also, the 
left knee surgical scars have not been shown to be 
symptomatic so as to warrant a separate rating.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 - 7805 (2008).

The Board finds that the medical evidence of record 
demonstrates that the Veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 30 percent rating for left knee arthroplasty, 
throughout the rating period on appeal from September 1, 
2007, and that staged ratings are not warranted.  

The Board has considered whether the Veteran's knee claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with his left knee, outside of the 
time period for which he was assigned a 100 percent temporary 
evaluation, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(2008).

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against assignment of a 
higher schedular evaluation, or "staged rating," for the 
service-connected residuals of a total left knee 
arthroplasty, at any time during the rating period on appeal 
from September 1, 2007.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a total left knee arthroplasty, from September 1, 2007, is 
denied.


	(CONTINUED ON NEXT PAGE)

REMAND

As the Veteran's increased rating claim was received by VA on 
June 5, 2006, the rating period for consideration on appeal 
is from June 5, 2005, one year prior to the date of receipt 
of the increased rating claim.  38 C.F.R. § 3.400(o)(2) 
(2008).  In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.  However, there is no evidence of record as to 
the clinical status of the Veteran's left knee disability 
between February 1997 and June 2006, to include the one year 
period prior to the left knee replacement.  In this regard, 
the Board notes that a report of VA hospitalization in June 
2006 for a total knee arthroplasty reflects that the Veteran 
had been previously assessed by the Medicine clinic and 
deemed "adequately treated and safe for a total knee 
arthroplasty."  Clinical evidence of treatment, and the 
disability status, of the service-connected residuals of 
fractures of the proximal end of the left tibia, prior to the 
total knee replacement, would be useful in adjudication of 
the left knee disability status prior to June 1, 2006.

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  Contact the Veteran and request that 
he identify the complete name, address, 
and approximate dates of treatment, for 
all clinical providers of treatment 
regarding his left knee disability from 
1997 to June 1, 2006, to include any 
private (nonVA) medical treatment on a 
provided VA Form 21-4142, Authorization 
and Consent to Release Information.

After securing any necessary 
authorization or medical releases, the 
AOJ should request, and associate with 
the claims file, the appellant's complete 
treatment reports from all sources 
identified, to include the St. Paul, 
Minnesota VA medical center.  Also, 
notify the appellant that he may obtain 
the evidence himself and send it to VA.

2.  Once all available evidence has been 
obtained, readjudicate the issue on 
appeal of entitlement to an increased 
evaluation for residuals of fractures of 
the proximal end of the left tibia (left 
knee disability), rated 20 percent 
disabling, prior to June 1, 2006.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2008).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


